Order entered April 19, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00441-CV

                           IN RE DANIEL LEE KNOD, Relator

                Original Proceeding from the 194th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F-1235548

                                          ORDER
       Based on our opinion of today’s date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.


                                                     /s/   KERRY P. FITZGERALD
                                                           JUSTICE